DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on March 11, 2021:
Claims 1-7 are pending;
The drawing objection is withdrawn in light of the replacement sheet drawing;
The 112 rejections are withdrawn in light of the amendment;
The prior art rejections stand.
Drawings
The drawings were received on March 11, 2021.  These drawings are acceptable for examination purposes.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Goldner et al. (U.S. Patent No. 6,982,132).
Goldner discloses an all solid state battery having a structure in which a current collector layer 180, an electrode body layer 160/170 and a solid electrolyte layer 150 are laminated in that order (Fig. 2), wherein the electrode body layer has an active material layer 160 and a conductive member 170, the active material layer 160 contacts the solid electrolyte layer 150, the conductive member 170 contacts the current collector layer 180 and has a protruding portion, and the protruding portion protrudes towards the solid electrolyte layer 150 from at least a portion of the surface of the current collector layer on the electrode body layer side, and contacts the surface of the active material layer in the direction of thickness thereof (Fig. 2 as applied to claim 1).

    PNG
    media_image1.png
    847
    825
    media_image1.png
    Greyscale

The active material layer 160 is a positive electrode active material layer (col. 12, line 30 through col. 13, line 46 as applied to claim 2). 
The end of the protruding portion of the conductive member 170 forms the same plane with the surface of the active material layer 160 on the solid electrolyte layer side of layer 140 (Fig. 2 as applied to claim 4).
The conductive member 170 has a conductive layer extending between the active material layer 160 and the current collector layer 180 and the edge protruding portion protrudes towards the solid electrolyte layer 140 from the conductive layer (Fig. 2 as applied to claim 5).
The region 170 surrounding the active material broadly defines a columnar structure as it has length, width and height and dimension which can broadly be read as relating to, resembling or characterized by columns given the plain meaning of the term “columnar shape” and given the absence of further detailed by the original disclosure as to what the term explicitly means.  In the least, being a shape resembling or related to a single column.  The cell in Fig. 2 resembles or relates to a column, therefore the components therein, including the region 170 surrounding the active material as protruding portions resembles or relates to a column.
The protruding portion of layer 170 protrudes from over the entire current collector layer 180, including the outer edges of the current collector 180, towards the solid electrolyte layer 140 (Fig. 2 as applied to claim 7).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Goldner et al. (U.S. Patent No. 6,982,132) as applied to claim 1 above, and further in view of Yoshida et al. (U.S. Patent Application No. 2007/0202414).
Goldner teaches of a typical active material film 160 thickness of 0.39-1.25 microns (col. 12, ll. 30-33).  
Goldner does not teach of the thickness of the active material to be at least 200 microns (claim 3).
It is noted that the disclosed invention states that there are no particular limitations to the thickness of the active material and the thickness may be 1-2000 microns, with thickness of 200 microns or more being preferable, but not necessarily critical in light of the invention.  Yoshida showed that cathode thicknesses in all-solid-state batteries were readily appreciated to have thicknesses ranging from 5-500 microns, preferably (para. [0028]).  Increasing the thickness of the electrode of Goldner would have had the well-known benefit of increasing the amount of active material of the electrode and thus increasing the energy density.  Varying the thickness to desired energy and electrochemical performance is a parameter well within the skill of the ordinary worker in the art.
While Goldner is directed to thinner batteries, the concept of modifying the dimensions of a battery to different thicknesses would have been reasonably within the skill of the ordinary worker in the art.  For example, increasing the thickness in the conventional range from 5-500 microns known in the art as shown by Yoshida would have provided for a conventional active material thickness with increased energy density.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 
Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the inventive battery does not have the same configuration as Goldner as Goldner has a first current collector layer 170 and an electrolyte layer 150 extending over other layers in the laminate direction.
This argument is not persuasive for the following reasons:
First, the claims do not preclude any layer not extending over other layers in the laminate direction as argued.   In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first collector layer and the electrolyte layers do not extend over other layers in the laminate direction) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, a comparison of Fig. 1 of the instant invention and Fig. 2 of Goldner follows which shows that the laminated structure of Goldner sufficiently reads on the claimed invention of the instant application. 
Fig. 1 of the instant invention (marked-up copy – shown below on the following page):

    PNG
    media_image2.png
    642
    946
    media_image2.png
    Greyscale

Fig. 2 of Goldner (marked-up copy):

    PNG
    media_image3.png
    308
    695
    media_image3.png
    Greyscale

According to Goldner, the following layers are provided in order:
a. first current collector layer 180,
b. an electrode body layer 170/160
	c. a solid electrolyte layer 150
	d. a second active material layer 140
	e. a second current collector.
	As shown in Fig. 1, these layers are stacked in that order.  
	The electrode body layer 170/160 has a first active material layer 160 and a conductive member 170.  The first active material 160 contacts the solid electrolyte layer 150.  The conductive member 170 contacts the first current collector 180.  The conductive member 170 includes a protruding portion which protrudes towards the solid electrolyte layer 150 from at least a portion of the surface of the first current collector layer on the electrode body layer side and contacts a surface of the first active material layer 160 in the direction of thickness (marked-up Fig. 2 above).  
	The layered structure of Fig. 2 sufficiently reads on the scope of the invention of the claims as discussed above.
	Applicant further alleges that, in accordance with the written description and Fig. 5 (which is not coextensive in scope with the limits of the claimed invention), the input characteristics of the battery tend to decrease the greater the thickness of the first active material (especially at more than 200 microns).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claims as described in the written description and Fig. 5, the input characteristics of the battery tend to decrease the greater the thickness of the first active material (especially at more than 200 microns)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues that the present disclosure has improved charge-discharge capacity even when the thickness of the first active material is more than 200 microns (noting that this argument is particular only to claim 3 which recites a thickness from 200-2000 microns; none of the remaining claims recite such a thickness and therefore, the arguments to such are not relevant to claims which do not limit to the thickness argued).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the claimed battery has improved charge-discharge capacity when the thickness of the first active material layer is more than 200 microns) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Furthermore, the disclosure does not provide a clear showing of unexpected results associated with a thickness of 200 microns or more.  Rather the disclosure states that there is no particular limitations to the thickness of the active material layer and can range between 1-2000 microns.  The subsequent recitation of preferable thicknesses within the broader inventive thicknesses of the instant invention is not a sufficient showing of criticality and does not show any evidence of unexpected results achieved by a subset of the disclosed suitable thickness range (para. [0049]).  This disclosure and Fig. 5 have been considered but still fail to show sufficient evidence of unexpected or critical results.
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck  & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974); In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP  § 716.02(c).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range or invention. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In summation, the record fails to provide any clear and convincing evidence that the results achieved by the claimed invention are unexpected.
In addition, the concept of providing thicker electrode active material layers as desired was a well-known routine parameter and that thicknesses from 5-500 microns in solid state battery designs were conventional (Yoshida) and an increase in the amount of active material including an increase in terms of thickness would have increased the battery energy density.
Applicant further argues that Goldner does not solve the same problem as the instant invention. 
This argument is moot for the following reasons:
First, with respect to the 102 rejection of Goldner, the fact remains that Goldner still anticipates the claims.  Whether or not Goldner solves the problem of the instant invention is not relevant to the prior art rejection of record with respect to anticipation.  
Second, with respect to the 103 rejections, particularly Goldner in view of Yoshida with respect to the thickness of the active material layer, the argument to not solving the same problem is also not persuasive.
In response to applicant's argument that the prior art relied upon in the current rejections of record do not solve the problem(s) disclosed by the instant invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As discussed above, the combination of Goldner in view of Yoshida would have envisioned active material layer thicknesses ranging from 1-500 microns with the well-known understanding in the art that increased active material layer thicknesses in Yoshida would have increased the energy density and electrochemical performance of the battery of Goldner.
Yoshida showed that cathode thicknesses in all-solid-state batteries were readily appreciated to have thicknesses ranging from 5-500 microns, preferably (para. [0028]).  Increasing the thickness of the electrode of Goldner would have had the well-known benefit of increasing the amount of active material of the electrode and thus increasing the energy density.  Varying the thickness to desired energy and electrochemical performance is a parameter well within the skill of the ordinary worker in the art.
While Goldner is directed to thinner batteries, the concept of modifying the dimensions of a battery to different thicknesses would have been reasonably within the skill of the ordinary worker in the art.  For example, increasing the thickness in the conventional range from 5-500 microns known in the art as shown by Yoshida would have provided for a conventional active material thickness with increased energy density.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). 

Accordingly, for at least these reasons, the prior art rejections of record stand. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725